DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 27-31, 152-160, 166-171 are pending. 



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 152-155, 157-160, 166-171 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 2017/0130155).
Regarding claim 152: Okada is directed to an article, comprising:
A base material [substrate] (1)
A liquid disposed on the base material substrate (5) ([0074])
A contacting phase (e.g. mayonnaise or ketchup), the contacting phase immiscible with the liquid ([0024] Okada) and
A boundary region at an interface between the liquid and the contacting phase (see Fig. 3A Fig 3B), the boundary region including an interfacial modifier (7) formulated to modify the rheology of the boundary region when in contact with the contacting phase. Specifically, solid particles (7) are added to the liquid (5) and hence would be expected to modify the rheology of the boundary region when in contact with the contacting phase. Further, a boundary region is located between the liquid and the contacting phase, since particles (7) are located in the lubricating layer (3) between liquid (5) and the contacting phase. See Fig. 3A 3B. 
The liquid remains a liquid phase during use of the article ([0074]). 
Regarding claim 153: The article comprises a plurality of solid features (7) defining a plurality of regions therebetween and a liquid (5) disposed between the plurality of regions the plurality of solid features containing the liquid in the plurality of regions at equilibrium. Specifically, see Fig. 3A 3B. 
Regarding claim 154: A mobile excess layer of liquid is disposed above the plurality of particles. Specifically, see Fig. 3A 3B.
	Regarding claim 155: A plurality of solid features are coupled to the substrate. As shown in Fig. 3A particles (7) are in contact with the base material (1). 
	Regarding claims 157-158: An additive is disposed in the liquid to modify the rheology of the liquid. Specifically, solid particles (7) would be expected by one skilled in the art to increase the rheology of the liquid (5).
Regarding claim 159: The boundary region has a higher yield stress than the contacting phase. Specifically, the yield stress is defined as the applied stress that must exceeded in order to make a structured fluid flow. Given the surface of Okada is a non-stick surface, it is reasonable to conclude the applied stress to the water flow on the surface of the non-stick surface is less than the applied stress that must be exceeded to make the hydrophobic material applied to the surface flow. In other words, a greater force is required to remove the lubricating layer (3) from the substrate base material (1) than water from the non-stick surface. 
Regarding claim 160: A liquid is hydrophobic and the contacting phase is hydrophilic. Specifically, the contacting phase is water, and the liquid includes hydrophobic oils such as liquid paraffin or olive oil ([0074]), which is well known in the art to be hydrophobic.  
A partition coefficient of the interfacial modifier is not mentioned. However, the coating olefin wax, rice wax, carnauba wax ([0077]) which is the same as the interfacial modifier of the present invention. 
Case law holds that a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
Hence, the interfacial modifier having a partition coefficient of less than 1 is an inherent property. 
	Regarding claim 166: Okada is directed to an article comprising: 
	A substrate 
	A liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface. An interfacial modifier e.g. olefin wax, rice wax, carnauba wax ([0077]) particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 3A 3B wherein particles form a boundary region on the surface of the lubricating layer and are partially disposed in the layer. 
The boundary region is formulated to change the viscosity of the boundary region upon contact with the contacting phase. Specifically, the boundary region is formed from solid particles in a liquid and the contacting phase of water is also a liquid. 
Given that a decreasing roll off angle is correlated with increased hydrophobicity, it is reasonable to conclude the roll off angle of the boundary region is less than the substrate. 
The liquid remains a liquid phase during use of the article ([0074]). 
	Regarding claim 167: Okada is directed to an article comprising: 
	A substrate 
	A plurality of solid features are disposed on the substrate, the plurality of solid features defining interstitial regions between the solid particles. Specifically, particles are applied to the substrate. As illustrated in Fig. 3A 3B the silica particles in contact with the solid latex substrate, and therefore form features defining interstitial regions between the solid particles. 
A liquid is disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface. An interfacial modifier e.g. olefin wax, rice wax, carnauba wax ([0077]) particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 3A 3B wherein particles form a boundary region on the surface of the lubricating layer and are partially disposed in the layer. 
The boundary region has different properties from the liquid and contacting phase. Specifically, the boundary region is formed from particles, while the liquid and the contacting phase of water is also a liquid. 
The liquid remains a liquid phase during use of the article ([0074]). 
Regarding claim 168: The liquid wax is immiscible with the contacting phase of water. 
	Regarding claim 169: Okada is directed to an article comprising: 
	A substrate 
	A liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface. An interfacial modifier of particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 3A 3B wherein particles form a boundary region on the surface and are partially disposed therein. The boundary region has different properties from the liquid and contacting phase. Specifically, the boundary region is formed from solid particles, while the liquid and the contacting phase of water is also a liquid. 
	An additive is disposed in the liquid to modify the rheology of the liquid. Specifically, solid particles would be expected by one skilled in the art to increase the rheology of the liquid.
The boundary region has a lubricity greater than a lubricity of the liquid. Specifically, the water contact angle is greater than 90° ([0006]) and is by definition hydrophobic, and therefore it can be concluded the boundary region has a lubricity greater than a lubricity of the liquid. 
The liquid remains a liquid phase during use of the article ([0074]). 
	Regarding claim 170: Okada is directed to an article comprising: 
	A substrate 
	A liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface. An interfacial modifier particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 3A 3B wherein particles form a boundary region on the surface and are partially disposed therein. 
The boundary region has a higher yield stress than the contacting phase. Specifically, the yield stress is defined as the applied stress that must exceeded in order to make a structured fluid flow. Given the surface of Okada is a non-stick surface, it is reasonable to conclude the applied stress to the water flow on the surface of the non-stick surface is less than the applied stress that must be exceeded to make the hydrophobic material applied to the surface flow. In other words, a greater force is required to remove the coating from the substrate than water from the non-stick surface.
The liquid remains a liquid phase during use of the article ([0074]). 
Regarding claim 171: Okada is directed to an article comprising: 
	A substrate 
	A hydrophobic liquid disposed on the substrate, the liquid being immiscible with a contacting phase. Specifically, a contacting phase of water is immiscible with the coating since it repels water on the surface. 
	The contacting phase is hydrophilic. Specifically, water is hydrophilic and immiscible with the liquid. 
An interfacial modifier of particles creates a boundary region between the liquid and the contacting phase. Specifically, see Fig. 53A 3B wherein particles form a boundary region on the surface of the latex and are partially disposed therein. 
The boundary region has different properties from the liquid and contacting phase. Specifically, the boundary region is formed from solid particles, while the liquid and the contacting phase of water is also a liquid. 
A partition coefficient of the interfacial modifier is not mentioned. However, the coating olefin wax, rice wax, carnauba wax ([0077]) which is the same as the interfacial modifier of the present invention. 
Case law holds that a product and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
Hence, the interfacial modifier having a partition coefficient of less than 1 is an inherent property. 
The boundary region has a lubricity greater than a lubricity of the liquid. Specifically, the water contact angle is greater than 90° ([0006]) and is by definition hydrophobic, and therefore it can be concluded the boundary region has a lubricity greater than a lubricity of the liquid. 
The liquid remains a liquid phase during use of the article ([0074]). 



Claims 152-155, 157-160, 166-171 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyuu et al. (US 2018/0162580). 
Regarding claim 152, 166, 169, 170-171: Nyuu is directed to an article comprising:
a substrate of a base material ([0034])
a liquid disposed on the substrate. Specifically, a gel like coating is on the surface of a base material. 
a contacting phase, the contacting phase immiscible with the liquid. Specifically, the contacting phase include mayonnaise, ketchup, etc. ([0080] Nyuu). 
A boundary region at an interface between the liquid and the contacting phase, the boundary region including an interfacial modifier formulated to modify the rheology of the boundary region when in contact with the contacting phase. Specifically, fine solid particles are dispersed in an oily liquid and are thixotropic ([0024], [0029] [0073] Nyuu). 
The liquid remains a liquid phase during use of the article. 
Properties of viscosity, rheology, yield stress, and lubricity are considered inherent. 


Claim Rejections - 35 USC § 103

Claim 156 is rejected under 35 U.S.C. 103 as being unpatentable over Okada or Nyuu as applied to claim 153 above, and further in view of Das et al. (US 2018/0117828). 
Regarding claim 156: Neither Okada nor Nyuu doesn’t mention solid features formed in the substrate. 
Das is directed to surface modification of polymeric materials to make the surface non-stick. The polymer surface comprises solid features of micropillars into the substrate (equivalent to solid features formed in the substrate). One skilled in the art would have been motivated to have embossing the surfaces of Larimer to produce a surface having micropillars to increase adherence of particles by utilizing in combination an adhesive layer and micropillars ([0029] Das). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have embossing the surfaces of Okada or Nyuu to produce a surface having micropillars in Larimer. 


Related Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 8,940,361) cited in IDS filed 10/17/2022 is directed to a lubricating surface for food packaging comprising solid features and a liquid impregnated surface. 


Response to Arguments

Applicant's arguments filed 8/12/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

	Applicant argues the independent claims have been amended to recite the liquid remains a liquid phase during use of the article. 
	The rejection over Larimer has been withdrawn. However, the rejection over Nyuu has been maintained. Further, new rejection over Okada has been set forth above. Specifically, while claim 152 recites the “boundary region” is located at an interface between the liquid and the contacting phase, it does not appear the claimed boundary is patentably distinct from Okada nor Nyuu in light of the specification. While the Examiner understands the interfacial modifier migrates to the surface and possibly forms a boundary region within the “liquid disposed on the substrate”? However, it is not understood what specific limitation(s) positively recited in the claims is distinct from Okada nor Nyuu. 




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764